Citation Nr: 1741025	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial compensable evaluation for pulmonary fibrosis and calcified granulomas prior to November 18, 2015.

2.  Entitlement to an initial compensable evaluation for deformity of the distal end of the proximal phalanx of the right big toe status post trauma.

3.  Entitlement to an initial compensable evaluation for squamous cell carcinoma (also claimed as skin cancer of the back, arms, and neck).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1965.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2015.  A transcript of the hearing is of record.  The Veteran submitted additional evidence on the day of the hearing for which there is an automatic waiver initial Agency of Original Jurisdiction (AOJ) consideration, along with a written waiver of initial AOJ consideration.

In a September 2015 decision, the Board granted service connection for squamous cell carcinoma (skin cancer) and remanded the above claims, as well as a claim for service connection for a left knee disorder for further development.  The Veteran has expressed disagreement with the initial evaluation assigned for the squamous cell carcinoma assigned in the September 2015 rating decision effectuating the Board's decision that same month; that issue is discussed in the remand section below.  The AOJ also granted service connection for left knee degenerative joint disease status post open meniscectomy with scar while the case was in remand status; however, the Veteran did not express disagreement with that determination.  See February 2016 rating decision.
In addition, the AOJ increased the evaluation for the service-connected pulmonary fibrosis and calcified granulomas to a total evaluation (100 percent) effective from November 18, 2015, in the February 2016 rating decision.  Therefore, the issue of entitlement to a higher evaluation for the disability on a schedular or extraschedular basis since that date is moot.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter.").  Because the evaluation assigned prior to that date does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).  The AOJ also granted special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014) based on the level of the schedular evaluations assigned for the Veteran's service-connected disabilities (total plus 60 percent) effective from November 18, 2015.

The Board remanded the case in July 2016 for further development.  That development has been completed as to the right big toe disability claim decided herein, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to initial compensable evaluations for pulmonary fibrosis and calcified granulomas prior to November 18, 2015, and squamous cell carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has been shown to have a mild deformity of the distal end of the proximal phalanx of the right big toe due to healed injury that is productive of limitation of flexion of the interphalangeal joint and pain on extended weight-bearing.  Arthritis, operation with resection of metatarsal head, or a disability analogous to severe hallux valgus equivalent to amputation of the great (big) toe have not been shown.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent evaluation, but no higher, for deformity of the distal end of the proximal phalanx of the right big toe status post trauma have been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5299-5281 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board finds that VA's duty to assist has been met as to obtaining VA examinations.  During the Board hearing, the Veteran's representative indicated that the right big toe had not been x-rayed during the course of the claim; however, the record shows that a December 2010 foot x-ray was performed, and the results were made part of the VA examination report from that same month.  See July 2015 Bd. Hrg. Tr. at 30.  The Board also notes that the Veteran was provided an adequate VA examination in January 2017 in response to the Board's most recent remand that addressed the deficiencies in the October 2015 VA examination as to functional impairment.  Therefore, there is adequate medical evidence to make a determination in this case.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, the now-assigned uniform evaluation, but no higher, is warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to a higher initial evaluation for his service-connected deformity of the distal end of the proximal phalanx of the right big toe status post trauma.  He is currently assigned a noncompensable evaluation pursuant to 38 U.S.C.A. § 4.71a, Diagnostic Codes 5299-5281 for a disability analogous to unilateral hallux rigidus.

Under Diagnostic Code 5281, severe unilateral hallux rigidus should be rated as severe hallux valgus, and the evaluation should be not be combined with claw foot ratings.  Under Diagnostic Code 5280, a 10 percent evaluation is warranted for unilateral hallux valgus operated on with resection of the metatarsal head, or when severe, if equivalent to amputation of the great toe.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation of 10 percent is warranted for the deformity of the distal end of the proximal phalanx of the right big toe status post trauma.

The service treatment records show that the Veteran sustained a comminuted fracture of the proximal phalanx of the right great (big) toe after dropping a sand barrel on his foot.  See September 1964 service treatment records.  He has not had an operation with resection of the metatarsal head of the toe, and the disability has not been shown to be analogous to severe hallux valgus equivalent to amputation of the great toe to warrant a compensable evaluation under Diagnostic Code 5280.  In this regard, the VA examiners determined that the current severity of the right toe disability was mild and that any functional impairment of the extremity due to the service-connected right big toe disability was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  See, e.g., VA examination reports from December 2010 (Veteran reported no current treatment for right big toe and that course of the disability had been stable since onset) and October 2015 and January 2017 (mild severity, including notation of no foot surgery).

Nevertheless, the Veteran has been shown to have a mild deformity of the distal end of the proximal phalanx of the right big toe due to healed injury without arthritis that is productive of limitation of flexion of the interphalangeal joint and pain on extended weight-bearing, and these findings warrant a compensable evaluation.  See, e.g., VA examination reports from December 2010 (x-ray report showing expansile deformity with findings suggestive of a healed fracture) and October 2015 and January 2017 (Veteran reported that he could not bend the right big toe at the interphalangeal joint; most recent examination showing 30 degrees of flexion in the right big toe interphalangeal joint, where uninjured left big toe had 60 degrees of flexion, characterized by examiner as mild limited flexion not affecting balance and locomotion); July 2015 Bd. Hrg. Tr. at 27-29 (Veteran testifying that everything, including his toe, hurts after standing for a long period of time, but that he does not wear special shoes).  In this regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see also Pettiti v. McDonald, 27 Vet. App. 415, 424-25 (2015) (holding that the "trigger" for a minimum disability evaluation under § 4.59 is an actually painful, unstable, or malaligned joint).  The United States Court of Appeals for Veterans Claims (Court) has recently held that the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).  Moreover, the application of § 4.59 is not limited to cases in which there are findings of arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Although the Veteran did not have pain in the big toe on examination, he has provided competent and credible reports of pain on extended weight-bearing in the presence of a healed injury that resulted in a deformity.

Based on the foregoing, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports the assignment of a 10 percent evaluation, but no higher, for deformity of the distal end of the proximal phalanx of the big toe status post trauma, and the claim is granted to this extent.  

The Board also finds that the VA examination reports reflect that the Veteran's right big toe disability is characterized as mild, which would be consistent with a noncompensable evaluation under Diagnostic Code 5284 for other foot injuries, to the extent that criteria is potentially for application, given the history of in-service injury to the toe and the current rating by analogy.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right big toe disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, his reports of pain on extended weight-bearing and limitation of flexion of the toe at the interphalangeal joint (i.e., near the location of the healed injury) constitute symptomatology and impairment contemplated in the rating criteria for the foot when viewed in conjunction with the associated regulations preceding the rating schedule for the musculoskeletal system.  See Pettiti, 27 Vet. App. at 424.

The Board acknowledges the Veteran's report that he has unsteadiness or balance problems causing him to fall due in part to his right big toe disability, as well as his service-connected knee during the Board hearing.  See Bd. Hrg. Tr. at 26-29.  However, the remainder of the record does not support a finding that the right toe disability has been a cause of these problems.  For example, the December 2010 VA examination report shows that the Veteran reported being able to stand for 15 to 30 minutes at a time and was able to walk 1 to 3 miles, and there was no evidence of instability, weakness, or abnormal weight-bearing of the right foot on examination.  The October 2015/January 2017 VA examiner noted that the disability did not require arch supports, custom orthotic inserts, or shoe modifications.  The Veteran also reported during the January 2017 VA examination that he had a history of falls, but he did not know why he fell.  He further indicated that he had been using a walker outside the house for about the past year, as well as the walls and objects around the house and a cane at home for support.  The examiner determined that the Veteran's mild right big toe disability did not affect his balance or locomotion, but rather, he used a cane and walker for support due to other medical conditions.  The Board finds the VA examiners' findings were based on an examination and review of the treatment records and are more probative than the Veteran's general assertions in this regard.  Moreover, the October 2015/January 2017 VA examiner also evaluated the Veteran for his service-connected left knee disability on the same day as the October 2015 foot examination, which included consideration of the use of his assistive devices and functional impairment from that disability.  Based on the foregoing, the preponderance of the evidence weighs against a finding that the Veteran has unsteadiness or balance problems due to his right big toe disability.

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).  The Board notes that, although the claim for service connection for the left knee was previously on appeal, the Veteran did not express disagreement with the February 2016 rating decision granting service connection for that disability.  The issue of entitlement to an increased evaluation for the service-connected left knee disability is not on appeal.

For these reasons, including the absence of a finding that the Veteran's unsteadiness or balance problems are related to his right big toe disability, the evidence of record does not show or suggest any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right big toe disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra; Doucette v. Shulkin, 28 Vet. App. 366 (2017).


ORDER

An initial evaluation of 10 percent, but no higher, for deformity of the distal end of the proximal phalanx of the right big toe status post trauma is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regarding the pulmonary fibrosis and calcified granulomas claim, a clarifying VA medical opinion was obtained in January 2017 in response to the Board's most recent remand to address inconsistent findings in the prior VA examination reports and medical opinions regarding certain pulmonary function test (PFT) findings.  

The January 2017 VA examiner (the same examiner who conducted the October 2015 VA examination and provided the January 2016 clarifying opinion) determined that the Veteran's symptoms of shortness of breath were caused by his nonservice-connected chronic obstructive pulmonary disease (COPD).  The examiner also determined that the PFT findings from the December 2010 and September 2011 VA examination reports did not reflect the Veteran's level of disability for his service-connected pulmonary fibrosis and calcified granulomas, but accurately reflected his level of disability for his COPD; however, the opinion did not contain a rationale for that finding.  Given the prior inconsistent findings that provided the basis for the original clarifying opinion request, the Board finds that further clarification is required to ensure compliance with the prior remand.

Regarding the squamous cell carcinoma claim, the record shows that the Veteran submitted a timely notice of disagreement to the September 2015 rating decision implementing the Board's grant of service connection for squamous cell carcinoma that same month, challenging the initial evaluation assigned by the AOJ for this disability.  See November 2015 notice of disagreement.  On further review, it does not appear that the AOJ has taken action to process this appeal.  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the Veteran's claims file to the January 2017 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the severity and manifestations of his service-connected pulmonary fibrosis and calcified granulomas prior to November 18, 2015.  An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file. 

Specifically, the examiner should provide an explanation for the determination in the January 2017 clarifying VA medical opinion that the PFT findings from the December 2010 and September 2011 VA examination reports do not reflect the Veteran's level of disability for his service-connected pulmonary fibrosis and calcified granulomas, but accurately reflect his level of disability for his nonservice-connected COPD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  The AOJ should issue a statement of the case addressing the issue of entitlement to an initial compensable evaluation for squamous cell carcinoma (also claimed as skin cancer of the back, arms, and neck).  See September 2015 rating decision and November 2015 notice of disagreement.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


